DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Amendment
	In response to Applicant’s Amendment filed on 01/28/2021, claims 1-3, 6, 8-10, 13-16 and 19-20 have been amended per the Applicant’s request. Claims 1-6 and 8-20 are currently pending.
	The previous claim rejections under 35 U.S.C. § 112 have been withdrawn in view of the Applicant’s amendments to the claims.
	The previous double patenting rejections have been withdrawn in view of the Applicant’s filing a Terminal Disclaimer against co-pending Application No. 16/741,693 and 16/814,443.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah et al. (U.S. Patent No. 9,489,423 B1; hereinafter “Muthiah”) in view of Susairaj et al. (U.S. PGPUB No. 2015/0370641 A1; hereinafter “Susairaj”), and further in view of Gerard et al. (U.S. Patent No. 6,209,128 B1; hereinafter “Gerard”).

Regarding claim 1, Muthiah teaches a system, comprising:
a memory to store an original schema associated with a set of data, wherein the original schema includes a plurality of objects (Muthiah Fig. 6, i.e., a production database stored in memory, the production database comprises at least a schema, the schema include a plurality of objects (e.g., tables)); and 
one or more processors, operatively coupled to the memory (Muthiah Fig. 6), the one or more processors to:
create a duplicate schema of the original schema without copying the data itself by only copying metadata associated with the plurality of objects (Muthiah Fig. 7, block 706, and Col. 12, Ln 56-62, i.e., a duplicate schema in created in a shadow database, note that the shadow data may be empty of data).
Muthiah does not explicitly teach modify the data associated with the original schema independently of the duplicate schema. However, in the same field of endeavor, Susairaj teaches modify the data associated with the original schema independently of the duplicate schema (Susairaj ¶0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthiah by incorporating the teachings of Susairaj. The motivation would be to share the same the same storage blocks between the source and the copy databases until those blocks are modified. Such approach may drastically reduce space usage in comparison to a full backup (Susairaj ¶0004).
Muthiah as modified by Susairaj fails to explicitly teach delete the copy of the catalog object following completion of the modification of the data associated with the 

As to claim 2, Muthiah as modified by Susairaj and Gerard also teaches the system of claim 1, wherein the data is stored in files (Muthiah Col 3, Ln 66-67, relational database stores data in files), and wherein the one or more processors are further to:
execute data access requests directed to the data stored in the files by reading the duplicate schema of the original schema when the data is being recreated (Muthiah Fig. 7, block 706, and Col 12, Ln 54-59, the data is accessed using the copy of data structures and metadata of the production database in order to generate the shadow database); and
add additional files to either original schema or the duplicate schema of the original schema independently of another (Susairaj ¶0051, “As the files in the source database and/or target database are modified, the data blocks are updated according to the COW or ROW approach, and the files begin to diverge (e.g., point to different data blocks)”).



As to claim 4, Muthiah as modified by Susairaj and Gerard also teaches the system of claim 1, wherein to copy the metadata the one or more processors are further to copy an inventory of the data (Muthiah Col. 4, Ln 10-19).

As to claim 5, Muthiah as modified by Susairaj and Gerard also teaches the system of claim 1, wherein to copy the metadata the one or more processors are further to copy information regarding the data that enables identification of the data without requiring access to the data (Muthiah Col. 12, Ln 47-53, note also that metadata provides information about the data structures and the data, etc. (see Muthiah Col. 4, Ln 10-19)).

As to claim 6, Muthiah as modified by Susairaj and Gerard also teaches the system of claim 1, wherein to identify the original schema in a database the one or more processors are to identify a logical grouping of data in the database (Muthiah Col 2, Ln 34-35, “copies are made of the table structures of a relational database”, note that table structure is logical grouping of data).



Claim 9 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

	Claim 11 recites the limitations substantially similar to those of claim 4 and similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 5 and similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 6 and similarly rejected.

Regarding claims 14 and 20, the claim recites the limitations substantially similar to those of claim 1. Claims 14 and 20 are similarly rejected.    

Claim 15 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

	Claim 17 recites the limitations substantially similar to those of claim 4 and similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 5 and similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 6 and similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157